                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


EURON MATTHEWS,                            )
                                           )
                     Plaintiff,            )
                                           )
       vs.                                 )             Case No. 14 C 6003
                                           )
JAKE DEBUS, MICHAEL                        )
JANOVYAK, JASON PROKOP,                    )
and WILL COUNTY,                           )
                                           )
                     Defendants.           )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Euron Matthews filed a pro se lawsuit under 42 U.S.C. § 1983 against several

Will County Sheriff's police officers and the County. He alleged the use of excessive

force at the Will County Adult Detention Facility (the jail) following his arrest on August

4, 2013 and improper delay of medical care following the use of force. The Court

appointed an attorney to represent Matthews but later gave her leave to withdraw.

Matthews then proceeded pro se.

       The defendants later moved for summary judgment. On March 19, 2018, the

Court granted summary judgment for two defendants (Hannon and Beckman) who had

been added to the case later, finding the claims against them time-barred, and also

granted summary judgment for another defendant (Adams) against whom Matthews

offered no evidence.

       This left three defendants: officers Jake Debus, Michael Janovyak, and Jason
Prokop. Matthews's claims against them centered around events when he was taken to

a nurse's office in the jail for an intake examination, and events a few minutes later

when he was taken to a holding cell. Matthews's excessive force claims, the Court

concluded, required him to establish that the defendants "purposely or knowingly" used

force, see Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015); Milton v. Slota, 697

F. App'x 462, 464 (7th Cir. 2017), and that the force was objectively unreasonable. See

Kemp v. Liebel, 877 F.3d 346, 352 (7th Cir. 2017).

       In seeking summary judgment, the defendants largely relied on affidavits from

each of the officers and video recordings that depicted the two incidents. Matthews

likewise submitted an affidavit. He claimed the following in his affidavit, his deposition

testimony, and his response to the summary judgment motion:

   •   his head was shoved into the door in the nurse's office;

   •   he was yanked to the floor in the nurse's office even though he presented no

       threat to anyone;

   •   one of the defendants deliberately tripped him while taking him into the holding

       cell, and his head was slammed into the back wall of the cell;

   •   he was assaulted while on the floor in the holding cell—specifically, he was

       punched and his leg was twisted, causing an injury to his knee;

   •   while he was on the floor of the holding cell, a taser was pointed at him and he

       was threatened with its use, even though he did not pose a threat to anyone; and

   •   although the nurse came into the holding cell while the defendants were

       attacking him, the defendants told her to leave.

See Matthews v. Debus, No. 14 C 6003, 2018 WL 1378178, at *1-2 (N.D. Ill. Mar. 19,


                                             2
2018).

         With regard to the incident in the nurse's office, defendants agreed in their

affidavits that Matthews had gone down to the floor, but they all attributed this to

Debus—who was holding Matthews's arm at the time—tripping or losing his balance.

Specifically, Janovyak said that he and Debus each took one of Matthews's arms to

take him from the office and that as they moved out of the room, Debus tripped and fell,

with Janovyak and Matthews following in a chain reaction. Prokop similarly said that he

saw the others fall as they were leaving the nurse's office. And Debus said that as he

took Matthews's arm, he lost his balance, stumbled and fell, pulling Matthews with him.

See id. at *2-3. The Court concluded as follows:

                Matthews does not have a viable excessive force claim based on
         being taken to the ground while in the nurse's station. The video recording
         demonstrates quite clearly that this was an accidental or negligent use of
         force by the officers. One or both of the officers lost their balance and,
         because they had hold of Matthews' arms, pulled him to the ground as
         well. They did not deliberately take him down and did not, as he
         contends, slam his head into a wall or the floor either then or at any other
         point while in the nurse's office.

Id. at *3. In other words, the Court granted summary judgment on the basis that

Matthews could not show knowing use of force, as opposed to negligent or accidental

use of force, which is not actionable under Kingsley v. Hendrickson.

         Regarding the holding cell incident, the Court denied defendants' motion for

summary judgment. On that incident, Janovyak said in his affidavit that upon entering

the cell, Matthews was ordered to get onto the floor but did not comply; the officers tried

to push him to his knees; but he did not go down and instead "lunged toward the back

wall of the cell." Id. at *2 (quoting Janovyak Affid.). Prokop said that as they entered

the cell, he directed Matthews to kneel, but he did not comply and instead lurched

                                               3
forward. Id. Debus, one of the officers who escorted Matthews into the cell, said

nothing about this incident. The Court determined, after reviewing the video, that a

reasonable jury could find that the officer on Matthews's right as they entered the cell—

apparently Debus—deliberately tripped him, causing him to fall forward and hit his head

on the cell wall. This, the Court concluded, entitled Matthews to a trial on this claim.

The Court separately concluded that summary judgment was inappropriate on his claim

that the officers had delayed or denied him medical treatment following the incident.

       In October 2018, the Court appointed new counsel to represent Matthews and

allowed both sides to conduct further discovery. The Court later set the case for trial on

February 25, 2020. On January 16, 2020, Matthews moved for reconsideration of the

grant of summary judgment on the excessive force claim regarding the nurse's station

incident. The Court has considered both sides' submissions, which are quite thorough.

They include the same video recordings and affidavits the Court reviewed in considering

summary judgment originally. But the current submissions also include significant

material that was not available to the Court at that time, primarily transcripts of oral

statements that each of the officers made to internal affairs investigators a little over two

months after the incident. It appears that these had been produced to Matthews, but he

did not submit them to the Court (likely out of inexperience or ignorance), and neither

did the defendants. The new material also includes deposition testimony by the officers,

all of which was obtained after new counsel was appointed to represent Matthews.

       The new material puts matters in a significantly different light. Prokop, who is not

one of the officers claimed to have taken Matthews to the ground, states the following:

       Q:     All right, and Matthews was taken to the ground, correct?



                                              4
      A:     That's correct.

      Q:     When he was taken to the ground, would you say he was forcefully
             taken to the ground, or was he, you know, more or less just the
             body weight of everybody taken to the ground?

      A:     It was the body weight of taking him down. He was . . . arm bar
             take down. He wasn't slammed to the ground, but he was thrown
             to the ground.

Pl.'s Ex. 1-N at 9. Debus stated as follows:

      A:     . . . I gave a direct order for Inmate Matthews to stand up and to
             place his hands behind his back because he was being verbally
             abusive towards staff. Inmate Matthews did not comply. I then
             attempted to gain control of Inmate Matthew's [sic] left arm and
             placed it in the escort position, pressure, counter-pressure, and
             escort him out of the Nurse's Station and into Booking Cell 1. At
             that time, Inmate Matthews pulled away from my arm and my
             grasp, um, pushing me off balance. ERT Janovyak then took
             control of Inmate Matthew's [sic] right arm. Un, at this point, Inmate
             Matthews tensed both arms and attempted to pull away from us. I
             was off balance and decided to assist Inmate Matthews to the
             ground to better restrain him . . . .

Pl.'s Ex. 1-O at 7 (emphasis added). And Janovyak stated as follows:

      A:     . . . We gave him a direct order to stand up and then he kind of sat
             there and then he reluctantly stood up, and at that point is when we
             went to put him in an escort position to walk him into the padded
             cell.

      ...

      Q:     Okay and what happened once you got into the hallway?

      A:     As soon as we, uh, took control of his arms, he began to tense his
             arms and then that’s when he began to thrash his body. Then we
             decided to take him to the ground from that point.

      Q:     Okay. And when you took him down to the ground, did you guys
             slam him on the ground? I mean, of course, there's going to use
             [sic] a little bit of force, just from him going to the ground, but I
             mean, did you intentionally slam him onto the ground or anything
             else of that nature?



                                               5
       A:     No.

       Q:     So it's probably safe to say that the force used to take him to the
              ground would be, basically, just the weight of himself as well as the
              ERT's that were, you know, with him?

       A:     Yes.

Pl.'s Ex. 1-P at 7-8 (emphasis added).

       Each of these statements contradicts, some of them more than others, the

officers' earlier contention that there was no deliberate use of force in the takedown, and

each of them undercuts the Court's conclusion that this threshold requirement under

Kingsley v. Hendrickson was not met.

       This leaves the video, which of course has not changed since the Court's earlier

review of it. Upon further careful review, however, it now does not appear all that clear

to the Court that what happened was a slip or loss of balance and an accidental

fall/takedown. Rather, the Court believes that a reasonable finder of fact viewing the

video could find that the officers deliberately took Matthews to the ground. The best

explanation the Court can give for why it sees the video differently now than it did back

in March 2018 is that it considered the video then in light of the officers' consistent

explanation of the events contained in their affidavits offered with the summary

judgment motion, and that it is now considering the video in light of a materially different

array of statements about what took place. To be sure, a reasonable jury looking at the

evidence certainly could find that the takedown was accidental and/or the result of a slip

or trip and thus did not meet the threshold for a constitutional claim. But a reasonable

jury likewise could find that defendants deliberately used force to take Matthews to the

ground and that this was not objectively reasonable under the circumstances. In short,



                                              6
the Court's earlier ruling granting summary judgment was erroneous and was based on

a misunderstanding of the evidence.

       Defendants argue that the evidence appointed counsel have submitted it not

new—Matthews had it at the time of the earlier summary judgment motion—and thus

that it does not provide a proper basis for reconsideration. But Matthews was acting pro

se at the time and was an inexperienced litigant. He likely did not appreciate the need

to submit defendants' additional statements to the Court to prevent summary judgment,

particularly in view of the submission of his video and Matthews's own sworn statement

that he was taken to the ground. The Court can, and does, appropriately exercise its

discretion not to hold Matthews to the same standard to which it would hold an attorney.

       Defendants also note that appointed counsel have been in the case for well over

a year, have had the evidence for a considerable amount of time, and could have come

forward with the present motion far earlier. This is a valid point. But defendants do not

claim any actual prejudice from the late filing of the motion: they do not identify any

discovery that was foregone because this claim was out of the case or, for that matter,

anything they would have done differently. The Court also appreciates that we are very

close to the trial date, but the case is not terribly complex, and these is no reason to

believe that the need to prepare to try this additional claim against the same defendants

will materially alter the defendants' trial preparation (they do not contend it will).

                                         Conclusion

       For these reasons, the Court grants plaintiff's motion to reconsider [dkt. no. 144]

and vacates its order of March 19, 2018 to the extent it granted summary judgment in

favor of defendants Debus, Janovyak, and Prokop on plaintiff's excessive force claim



                                               7
regarding the incident at the nurse's office on August 4, 2013. That claim will proceed

to trial along with plaintiff's remaining claims.

Date: February 17, 2020

                                                    ________________________________
                                                         MATTHEW F. KENNELLY
                                                         United States District Judge




                                               8
